Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 
 
Claims 1-20 are pending.  Of these, claims 1, 12 and 19 are independent.

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) submitted on 2/03/22 and 3/23/22 by the applicant have been received and fully considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. 11,264,093 (“PAT”).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the above identified claims of the present application are either anticipated by or would have been obvious (with a secondary reference) over the above cited claims of (“PAT”), which inter alia include:
As to independent claim 1, A circuit, comprising: a first transistor and a second transistor cross-coupled with each other, wherein the first transistor and the second transistor are coupled to a power supply at their respective sources; a third transistor connected to the second transistor at a first node; a fourth transistor connected to the first transistor at a second node; wherein the first through fourth transistors have a same conductive type; and wherein the driver circuit is configured to provide, through the second transistor and the third transistor, an output voltage at a first level based on a first level of the power supply and at a second level based on a second level of the power supply, respectively. (See claims 1-2 since conflicting claims 1-2  of “PAT” includes all the claimed limitations).
As to independent claim 12, A circuit, comprising: a first transistor and a second transistor cross-coupled with each other, wherein the first transistor and second transistors are coupled to a power supply at their respective sources, a third transistor connected to a source of the second transistor at a first node; and a fourth transistor connected to a source of the first transistor at a second node; wherein the third and fourth transistors are gated by a first control signal; wherein a voltage difference between the power supply and the first control signal remains about the same such that the driver circuit generates, at a drain of the third transistor, an output voltage at a first level when the power supply is provided at a first level and at a second level when the power supply is provided at a second level, respectively. (See claims 12-13 and 15-16 since conflicting claims 12-13 and 15-16 of “PAT”  includes all the claimed limitations).
As to independent claim 19, A method, comprising: configuring a first transistor and a second transistor as cross-coupled with each other such that a source of the first transistor and a source of the second transistor are connected to a power supply, a gate of the first transistor is connected to a drain of the second transistor at a first node, a gate of the second transistor is connected to a drain of the first transistor at a second node; in response to the power supply being configured at a first level, turning on a third transistor by a control signal configured at a first level, thereby directly coupling the first level of the power supply to the first node and then across the turned-on third transistor to an output node; and in response to the power supply being configured at a second level substantially greater than the first level, turning on the third transistor by the control signal configured at a second level, thereby directly coupling the second level of the power supply to the first node and then across the turned-on third transistor to the output node. (See claims 19-20 since conflicting claims 19-20 of “PAT”  includes all the claimed limitations).

As to dependent claims 2-11, 13-18 and 20, the same analysis can be applied to show that claims 2-11, 13-18 and 20 of “PAT” include all the claimed limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN N NGUYEN whose telephone number is (571)272-1879.  The examiner can normally be reached on Monday- Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HIEN N. NGUYEN
Primary Examiner
Art Unit 2824



/HN/
December 3, 2022

/HIEN N NGUYEN/Primary Examiner, Art Unit 2824